t c memo united_states tax_court segudino and delfa razo petitioners v commissioner of internal revenue respondent docket no 16969-02l filed date david p leeper for petitioners michael w bentley and gordon p sanz for respondent memorandum opinion goeke judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination sustained the federal_tax_lien but suspended petitioners’ account as temporarily not collectible the issue for decision is whether it was an abuse_of_discretion for respondent’s appeals officer to sustain the lien and reject petitioners' offer to compromise their and liabilities of dollar_figure for dollar_figure because of the value of petitioners’ assets we hold that it was not an abuse_of_discretion background the parties submitted this case fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners mr razo and mrs razo resided in el paso texas at the time they filed their petition this court in an order dated date denied a motion by respondent to dismiss for lack of jurisdiction as supplemented petitioners filed joint federal_income_tax returns for and each of these returns showed tax due but petitioners did not submit payment with the returns on date respondent issued petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 listing their total and liabilities as dollar_figure on date respondent filed a notice_of_federal_tax_lien in el paso county texas unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure on date petitioners’ counsel acting under a power_of_attorney from petitioners submitted on behalf of petitioners a form request for a collection_due_process_hearing requesting a hearing under sec_6320 with respondent's appeals_office also submitted with the form was a form_656 offer_in_compromise setting forth petitioners’ offer to pay dollar_figure to settle their and tax_liabilities petitioners’ offer_in_compromise was based on effective tax_administration eta a sec_6320 hearing was held on date on date respondent's appeals officer issued the notice_of_determination rejecting petitioners’ offer_in_compromise and sustaining the federal_tax_lien but recommending that petitioners' accounts be suspended as temporarily not collectible the appeals officer based his determination to sustain the lien on the value of certain assets owned by petitioners which include a house two vehicles and personal effects the appeals officer measured the quick sale value of petitioners’ assets less encumbrances against them and found that the net amount of petitioners’ equity in the assets greatly exceeded petitioners’ tax_liabilities for the years for example one of petitioners’ automobiles alone had a quick sale value in excess of the tax_liabilities however the appeals officer then noted that petitioners faced various hardships that would impede their ability to earn greater income in the future or pay off their existing debts in an installment_agreement mr razo i sec_62 years old and is employed as a manual laborer mrs razo is unemployed due to health problems in addition the appeals officer noted that petitioners are currently in arrears on their mortgage and car payments and they owe significant amounts of real_estate_taxes the appeals officer recommended that petitioners’ account be suspended as temporarily not collectible by suspending their account as temporarily not collectible the appeals officer halted collection activity until petitioners’ financial situation changes and either payment is forthcoming or another collection alternative is feasible the determination would allow the government to recover a portion of any proceeds from a future sale or foreclosure on any of petitioners’ assets the appeals officer concluded that although it was unlikely that petitioners would be able to pay their liabilities other than from the value of their assets the lien would enable the government to preserve its priority rights in any foreclosure or bankruptcy proceedings petitioners timely filed a petition with this court for review of the appeals officer’s determination discussion sec_6320 pertaining to liens and pertaining to levies were enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 in order to afford taxpayers new procedural protections with regard to collection matters sec_6320 generally provides that the secretary cannot proceed with collection_of_taxes by way of a lien on a taxpayer’s property until the taxpayer has been notified in writing and provided with an opportunity for an administrative review in the form of a hearing before an impartial officer of the internal_revenue_service office of appeals sec_6320 generally hearings under sec_6320 are conducted in accordance with the procedural requirements set forth in sec_6330 sec_6320 at the hearing the appeals officer shall obtain verification that the requirements of any applicable laws and administrative procedures have been met sec_6330 taxpayers may raise appropriate spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives which may include offers in compromise sec_6330 in certain circumstances taxpayers may also challenge their underlying tax_liability at the hearing sec_6330 in this case petitioners do not dispute that the appeals officer obtained verification that the requirements of any applicable laws and administrative procedures had been met in addition petitioners do not dispute the existence or amount of their underlying tax_liability the only collection alternative offered by petitioners at their hearing was their offer_in_compromise for dollar_figure no other issues were raised we review the appeals officer’s determination for an abuse_of_discretion 114_tc_176 we must decide whether respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 fargo v commissioner tcmemo_2004_13 the issue raised with the appeals officer is the proper point of reference in determining whether the appeals officer abused his discretion 118_tc_488 petitioners contend that the appeals officer abused his discretion in rejecting their offer to compromise the dollar_figure total liability for dollar_figure specifically petitioners argue that their offer_in_compromise should have been accepted because they will not be able to meet basic living_expenses if their assets are lost to foreclosure and respondent’s lien is left in place they point to their poor health age and education as evidence that they will experience economic hardship if the value of their equity is not available to them they also argue that the examples contained in sec_301_7122-1 proced admin regs compel respondent to accept their eta offer we note at the outset that based on the record petitioners are not destitute the record reflects that petitioners own two automobiles one with a quick sale value of dollar_figure subject_to an encumbrance of dollar_figure and the other with a quick sale value of dollar_figure subject_to an encumbrance of dollar_figure petitioners do not dispute that these figures are correct the appeals officer sustained the lien and suspended their account as temporarily not collectible there is no evidence that the government is currently taking any efforts to collect on petitioners’ account sec_301_7122-1 proced admin regs authorizes the internal_revenue_service in compromising liabilities to take into account circumstances where payment in full would create economic hardship in this case the appeals officer determined that petitioners did not have sufficient income to enter an installment_agreement however the regulations do not require the commissioner to relieve a liability completely because the taxpayers are unable to pay the liability from current income petitioners have not shown that they are unable to pay at least a part of their liability from their remaining assets their dollar_figure de_minimis offer effectively asks respondent to forgive their entire liability despite the value of their assets on the basis of the undisputed facts presented to the appeals officer if petitioners were to sell one of their two automobiles they could pay the entire amount of the liability at issue under these circumstances we cannot find an abuse_of_discretion in the appeals officer’s determination to reject petitioners’ de_minimis offer_in_compromise the government is entitled to preserve its priority regarding petitioners’ assets given their value and the uncertainty regarding their disposition in the face of petitioners’ de_minimis offer respondent’s willingness to forgo collection until petitioners’ financial situation changes was reasonable and certainly was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
